Citation Nr: 1445896	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hip disabilities, to include as secondary to service-connected low back strain with chronic lumbar spine facette arthritis.

2.  Entitlement to a disability rating in excess of 40 percent for low back strain with chronic facette arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The file was subsequently transferred to the RO in Cleveland, Ohio.

The Board remanded the Veteran's claims for further evidentiary development in December 2012.

In the December 2012 remand, the Board referred the issue of entitlement to service connection for a left lower extremity disability, to include leg length discrepancy, to the Agency of Original Jurisdiction (AOJ).  It appears that no action has been taken on this issue; thus, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In December 2012, the Board remanded the claims on appeal in order to afford the Veteran contemporaneous VA examinations to assess the severity of the service-connected lumbar spine disability, and to obtain adequate etiology opinions with respect to the claimed hip disabilities.   While the record shows that the Veteran failed to appear to scheduled VA examinations in January 2013, the Veteran and his representative have credibly maintained that he did not received notice of his scheduled examinations.  Failure to receive examination notice constitutes good cause for the Veteran's failure to report.  

Notably, a copy of a VA examination notice attached to the claims file lists an incorrect address for the Veteran.  The Veteran indicated in a March 2013 statement that he has lived at his current address, different from the address on the examination notice, since October 2005.  

Given the foregoing circumstances, remand is required in order to afford the Veteran necessary VA examination, as requested in the December 2012 remand.

A June 2009 primary care report noted that the Veteran was to follow-up for treatment in six months.  Continuing VA treatment records have not been associated with the claims file.  Additionally, the same report noted that the Veteran received private primary care treatment from a Dr. Leothold.  Private treatment records relevant to the Veteran's claims should be obtained.  See; 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records pertaining to treatment for his claimed lumbar spine and bilateral hip disabilities dated since June 2009.  

2.  After obtaining any necessary authorization, obtain treatment records pertaining to treatment for the Veteran's lumbar spine and bilateral hips from Dr. Leothold, and from any other identified private healthcare provider.  

3.  Thereafter, schedule the Veteran for a new VA orthopedic/neurologic examination of his lumbar spine and bilateral hips.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

With respect to the service-connected lumbar spine disability, the examiner should address the following:

A)  Determine whether the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine, and if so, the angle of such ankylosis.

B)  Taking into account the prior reports of prolonged flare-ups of lumbar spine disability resulting in incapacitation, document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician."  

To the extent possible, report the Veteran's periods of incapacitating episodes due to IVDS, if any, during 12-month periods throughout the pendency of the appeal (since May 2008).

C)  Given the Veteran's credible reports of lumbar spine radiculopathy, determine whether and to what extent the Veteran experiences any neurological disability associated with the service-connected lumbar spine disability.  Provide an approximate date for the onset of such neurological disability, and identify the specific nerve(s) affected together with the degree of paralysis caused by service-connected disability (e.g. mild, moderate, or severe), since the approximate date of onset.

With respect to the claimed bilateral hip disabilities, the examiner should address the following:

A)  Diagnose and describe all hip disabilities found to be present, to include any disability diagnosed since May 2008.  

B)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current hip disability (any disability diagnosed since May 2008) had its clinical onset during the Veteran's service, had its onset within the one-year period following his separation from service, or is otherwise related to any in-service disease, event, or injury.  Here, the examiner should address any relationship between current hip disability and the Veteran's original low back injury in service in March 1986.

C)  Additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current hip disability (any disability diagnosed since May 2008) was caused (in whole or in part) by the service-connected low back disability.  

D)  If not, finally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current hip disability (any disability diagnosed since May 2008) was aggravated (permanently made worse) by the service-connected low back disability.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions, and addressing lay contentions with respect to the claimed hip and lumbar spine disabilities.

4.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  The appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

